Exhibit 10.56
AMENDED AND RESTATED
SUBSIDIARY GUARANTY AGREEMENT
     THIS AMENDED AND RESTATED SUBSIDIARY GUARANTY AGREEMENT (this “Guaranty
Agreement”), dated as of January 15, 2010, is made by EACH OF THE UNDERSIGNED
AND EACH OTHER PERSON WHO SHALL BECOME A PARTY HERETO BY EXECUTION OF A JOINDER
AGREEMENT WHICH IDENTIFIES SUCH PERSON THEREIN AS A “REVOLVING SUBSIDIARY
GUARANTOR” (each a “Guarantor” and collectively the “Guarantors”) to BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States, as administrative agent (in such capacity, the
“Administrative Agent”) for each of the lenders (the “Lenders”) now or hereafter
party to the Revolving Credit Agreement defined below (collectively with the
Administrative Agent, and certain other Persons parties to Related Swap
Contracts and Secured Treasury Management Arrangements as more particularly
described in Section 19 hereof, the “Revolving Secured Parties”). All
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Revolving Credit Agreement.
W I T N E S S E T H:
     WHEREAS, Sonic Automotive, Inc., a Delaware corporation (“the Company”),
certain Subsidiaries of the Company party thereto (each an “Existing New Vehicle
Borrower”), certain of the Lenders (the “Existing Lenders”) and the
Administrative Agent entered into that certain Credit Agreement dated
February 17, 2006 (as amended prior to (but excluding) the date hereof, the
“Existing Credit Agreement”), pursuant to which certain of the Existing Lenders
agreed to make available (a) to the Company, a revolving credit facility,
including a letter of credit subfacility and a swingline subfacility, (b) to the
Existing New Vehicle Borrowers, a revolving new vehicle floorplan facility,
including a new vehicle swingline subfacility and (c) to the Company, a
revolving used vehicle floorplan facility, including a used vehicle swingline
subfacility; and
     WHEREAS, certain Subsidiaries of the Company (the “Existing Guarantors”)
entered into a Guaranty Agreement dated as of February 17, 2006 (the “Existing
Guaranty Agreement”) pursuant to which the Existing Guarantors have guaranteed
the payment and performance of the obligations of the Company, the New Vehicle
Borrowers and the other Loan Parties (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement and other loan documents related
thereto; and
     WHEREAS, the Company has requested that the Existing Credit Agreement be
amended and restated in order to, among other things, (a) extend the maturity
date of the revolving credit facility provided therein, (b) reduce the maximum
aggregate amount of the revolving credit facility provided therein to
$150,000,000, and (c) make certain other amendments to the Existing Credit
Agreement on the terms and conditions set forth in that certain Amended and
Restated Credit Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Credit
Agreement”) among the Company, the Administrative Agent and the Lenders; and

 



--------------------------------------------------------------------------------



 



     WHEREAS, the Company, the Administrative Agent and the Lenders have agreed
to enter into the Revolving Credit Agreement, subject to, among other things, a
condition that the parties amend and restate the Existing Guaranty Agreement as
provided herein; and
     WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the
Company; and
     WHEREAS, each Guarantor will materially benefit from the Loans to be made,
and the Letters of Credit to be issued, under the Revolving Credit Agreement;
and
     WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Revolving Credit Agreement; and
     WHEREAS, a material part of the consideration given in connection with and
as an inducement to the execution and delivery of the Revolving Credit Agreement
by the Revolving Secured Parties was the obligation of the Company to cause each
Guarantor to enter into this Guaranty Agreement, and the Revolving Secured
Parties are unwilling to extend and maintain the credit facilities provided
under the Loan Documents unless the Guarantors enter into this Guaranty
Agreement;
          NOW, THEREFORE, in order to induce (i) the Lenders to amend and
restate the Existing Credit Agreement and (ii) the Revolving Secured Parties to
make available to the Company or maintain the credit facilities provided for in
the Revolving Credit Agreement, the parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement as
follows:
     1. Guaranty. Each Guarantor hereby jointly and severally, unconditionally,
absolutely, continually and irrevocably guarantees to the Administrative Agent
for the benefit of the Revolving Secured Parties the payment and performance in
full of the Guaranteed Liabilities (as defined below). For all purposes of this
Guaranty Agreement, “Guaranteed Liabilities” means: (a) the Company’s prompt
payment in full, when due or declared due and at all such times, of all
Obligations and all other amounts pursuant to the terms of the Revolving Credit
Agreement, the Notes, and all other Loan Documents heretofore, now or at any
time or times hereafter owing, arising, due or payable from the Company to any
one or more of the Revolving Secured Parties, including principal, interest,
premiums and fees (including, but not limited to, loan fees and reasonable fees,
charges and disbursements of counsel (“Attorney Costs”)); (b) each Loan Party’s
prompt, full and faithful performance, observance and discharge of each and
every agreement, undertaking, covenant and provision to be performed, observed
or discharged by such Loan Party under the Revolving Credit Agreement, the Notes
and all other Loan Documents; and (c) the prompt payment in full by each Loan
Party, when due or declared due and at all such times, of obligations and
liabilities now or hereafter arising under Related Swap Contracts and Secured
Cash Management Arrangements. The Guarantors’ obligations to the Revolving
Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”. Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

2



--------------------------------------------------------------------------------



 



     Each Guarantor agrees that it is jointly and severally, directly and
primarily liable (subject to the limitation in the immediately preceding
sentence) for the Guaranteed Liabilities.
     The Guarantors’ Obligations are secured by various Security Instruments
referred to in the Revolving Credit Agreement, including without limitation, the
Security Agreement and the Pledge Agreement.
     2. Payment. If the Company or any other Loan Party shall default in payment
or performance of any of the Guaranteed Liabilities, whether principal,
interest, premium, fee (including, but not limited to, loan fees and Attorney
Costs), or otherwise, when and as the same shall become due, and after
expiration of any applicable grace period, whether according to the terms of the
Revolving Credit Agreement, by acceleration, or otherwise, or upon the
occurrence and during the continuance of any Event of Default under the
Revolving Credit Agreement, then any or all of the Guarantors will, upon demand
thereof by the Administrative Agent, fully pay to the Administrative Agent, for
the benefit of the Revolving Secured Parties, subject to any restriction on each
Guarantor’s Obligations set forth in Section 1 hereof, an amount equal to all
the Guaranteed Liabilities then due and owing.
     3. Absolute Rights and Obligations. This is a guaranty of payment and not
of collection. The Guarantors’ Obligations under this Guaranty Agreement shall
be joint and several, absolute and unconditional irrespective of, and each
Guarantor hereby expressly waives, to the extent permitted by law, any defense
to its obligations under this Guaranty Agreement and all Security Instruments to
which it is a party by reason of:
     (a) any lack of legality, validity or enforceability of the Revolving
Credit Agreement, of any of the Notes, of any other Loan Document, or of any
other agreement or instrument creating, providing security for, or otherwise
relating to any of the Guarantors’ Obligations, any of the Guaranteed
Liabilities, or any other guaranty of any of the Guaranteed Liabilities (the
Loan Documents and all such other agreements and instruments being collectively
referred to as the “Related Agreements”);
     (b) any action taken under any of the Related Agreements, any exercise of
any right or power therein conferred, any failure or omission to enforce any
right conferred thereby, or any waiver of any covenant or condition therein
provided;
     (c) any acceleration of the maturity of any of the Guaranteed Liabilities,
of the Guarantor’s Obligations of any other Guarantor, or of any other
obligations or liabilities of any Person under any of the Related Agreements;
     (d) any release, exchange, non-perfection, lapse in perfection, disposal,
deterioration in value, or impairment of any security for any of the Guaranteed
Liabilities, for any of the Guarantor’s Obligations of any Guarantor, or for any
other obligations or liabilities of any Person under any of the Related
Agreements;
     (e) any dissolution of the Company or any Guarantor or any other party to a
Related Agreement, or the combination or consolidation of the Company or any

3



--------------------------------------------------------------------------------



 



Guarantor or any other party to a Related Agreement into or with another entity
or any transfer or disposition of any assets of the Company or any Guarantor or
any other party to a Related Agreement;
     (f) any extension (including without limitation extensions of time for
payment), renewal, amendment, restructuring or restatement of, any acceptance of
late or partial payments under, or any change in the amount of any borrowings or
any credit facilities available under, the Revolving Credit Agreement, any of
the Notes or any other Loan Document or any other Related Agreement, in whole or
in part;
     (g) the existence, addition, modification, termination, reduction or
impairment of value, or release of any other guaranty (or security therefor) of
the Guaranteed Liabilities (including without limitation the Guarantor’s
Obligations of any other Guarantor and obligations arising under any other
Guaranty now or hereafter in effect);
     (h) any waiver of, forbearance or indulgence under, or other consent to any
change in or departure from any term or provision contained in the Revolving
Credit Agreement, any other Loan Document or any other Related Agreement,
including without limitation any term pertaining to the payment or performance
of any of the Guaranteed Liabilities, any of the Guarantor’s Obligations of any
other Guarantor, or any of the obligations or liabilities of any party to any
other Related Agreement;
     (i) any other circumstance whatsoever (with or without notice to or
knowledge of any Guarantor) which may or might in any manner or to any extent
vary the risks of such Guarantor, or might otherwise constitute a legal or
equitable defense available to, or discharge of, a surety or a guarantor,
including without limitation any right to require or claim that resort be had to
the Company or any other Loan Party or to any collateral in respect of the
Guaranteed Liabilities or Guarantors’ Obligations, whether arising under North
Carolina General Statutes Sections 26-7 and 26-9 or otherwise.
It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Joinder
Agreement shall be absolute and unconditional under any and all circumstances
and shall not be discharged except by payment as herein provided.
     4. Currency and Funds of Payment. All Guarantors’ Obligations will be paid
in lawful currency of the United States of America and in immediately available
funds, regardless of any law, regulation or decree now or hereafter in effect
that might in any manner affect the Guaranteed Liabilities, or the rights of any
Revolving Secured Party with respect thereto as against any Loan Party, or cause
or permit to be invoked any alteration in the time, amount or manner of payment
by any Loan Party of any or all of the Guaranteed Liabilities.
     5. Events of Default. Without limiting the provisions of Section 2 hereof,
in the event that there shall occur and be continuing an Event of Default, then
notwithstanding any collateral or other security or credit support for the
Guaranteed Liabilities, at the Administrative

4



--------------------------------------------------------------------------------



 



Agent’s election and without notice thereof or demand therefor, the Guarantors’
Obligations shall immediately be and become due and payable.
     6. Subordination. Until this Guaranty Agreement is terminated in accordance
with Section 22 hereof, each Guarantor hereby unconditionally subordinates all
present and future debts, liabilities or obligations now or hereafter owing to
such Guarantor (i) of the Company, to the payment in full of the Guaranteed
Liabilities, (ii) of every other Guarantor (an “obligated guarantor”), to the
payment in full of the Guarantors’ Obligations of such obligated guarantor, and
(iii) of each other Person now or hereafter constituting a Loan Party, to the
payment in full of the obligations of such Loan Party owing to any Revolving
Secured Party and arising under the Loan Documents, Related Swap Contracts or
Secured Cash Management Arrangements. All amounts due under such subordinated
debts, liabilities, or obligations shall, upon the occurrence and during the
continuance of an Event of Default, be collected and, upon request by the
Administrative Agent, paid over forthwith to the Administrative Agent for the
benefit of the Revolving Secured Parties on account of the Guaranteed
Liabilities, the Guarantors’ Obligations, or such other obligations, as
applicable, and, after such request and pending such payment, shall be held by
such Guarantor as agent and bailee of the Revolving Secured Parties separate and
apart from all other funds, property and accounts of such Guarantor.
     7. Suits. Each Guarantor from time to time shall pay to the Administrative
Agent for the benefit of the Revolving Secured Parties, on demand, at the
Administrative Agent’s Office or such other address as the Administrative Agent
shall give notice of to such Guarantor, the Guarantors’ Obligations as they
become or are declared due, and in the event such payment is not made forthwith,
the Administrative Agent may proceed to suit against any one or more or all of
the Guarantors. At the Administrative Agent’s election, one or more and
successive or concurrent suits may be brought hereon by the Administrative Agent
against any one or more or all of the Guarantors, whether or not suit has been
commenced against the Company, any other Guarantor, or any other Person and
whether or not the Revolving Secured Parties have taken or failed to take any
other action to collect all or any portion of the Guaranteed Liabilities or have
taken or failed to take any actions against any collateral securing payment or
performance of all or any portion of the Guaranteed Liabilities, and
irrespective of any event, occurrence, or condition described in Section 3
hereof.
     8. Set-Off and Waiver. Each Guarantor waives any right to assert against
any Revolving Secured Party as a defense, counterclaim, set-off, recoupment or
cross claim in respect of its Guarantor’s Obligations, any defense (legal or
equitable) or other claim which such Guarantor may now or at any time hereafter
have against the Company or any or all of the Revolving Secured Parties without
waiving any additional defenses, set-offs, counterclaims or other claims
otherwise available to such Guarantor. Each Guarantor agrees that each Revolving
Secured Party shall have a lien for all the Guarantor’s Obligations upon all
deposits or deposit accounts, of any kind, or any interest in any deposits or
deposit accounts, now or hereafter pledged, mortgaged, transferred or assigned
to such Revolving Secured Party or otherwise in the possession or control of
such Revolving Secured Party for any purpose (other than solely for safekeeping)
for the account or benefit of such Guarantor, including any balance of any
deposit account or of any credit of such Guarantor with the Revolving Secured
Party, whether now existing or hereafter established, and hereby authorizes each
Revolving Secured Party from and

5



--------------------------------------------------------------------------------



 



after the occurrence of an Event of Default at any time or times with or without
prior notice to apply such balances or any part thereof to such of the
Guarantor’s Obligations to the Revolving Secured Parties then due and in such
amounts as provided for in the Revolving Credit Agreement or otherwise as they
may elect. For the purposes of this Section 8, all remittances and property
shall be deemed to be in the possession of a Revolving Secured Party as soon as
the same may be put in transit to it by mail or carrier or by other bailee.
     9. Waiver of Notice; Subrogation.
     (a) Each Guarantor hereby waives to the extent permitted by law notice of
the following events or occurrences: (i) acceptance of this Guaranty Agreement;
(ii) the Lenders’ heretofore, now or from time to time hereafter making Loans
and issuing Letters of Credit and otherwise loaning monies or giving or
extending credit to or for the benefit of the Company or any other Loan Party,
or otherwise entering into arrangements with any Loan Party giving rise to
Guaranteed Liabilities, whether pursuant to the Revolving Credit Agreement or
the Notes or any other Loan Document or Related Agreement or any amendments,
modifications, or supplements thereto, or replacements or extensions thereof;
(iii) presentment, demand, default, non-payment, partial payment and protest;
and (iv) any other event, condition, or occurrence described in Section 3
hereof. Each Guarantor agrees that each Revolving Secured Party may heretofore,
now or at any time hereafter do any or all of the foregoing in such manner, upon
such terms and at such times as each Revolving Secured Party, in its sole and
absolute discretion, deems advisable, without in any way or respect impairing,
affecting, reducing or releasing such Guarantor from its Guarantor’s
Obligations, and each Guarantor hereby consents to each and all of the foregoing
events or occurrences.
     (b) Each Guarantor hereby agrees that payment or performance by such
Guarantor of its Guarantor’s Obligations under this Guaranty Agreement may be
enforced by the Administrative Agent on behalf of the Revolving Secured Parties
upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent, to (i) prosecute collection or seek to enforce or resort to any remedies
against the Company or any other Guarantor or any other guarantor of the
Guaranteed Liabilities, or (ii) seek to enforce or resort to any remedies with
respect to any security interests, Liens or encumbrances granted to the
Administrative Agent or any Lender or other party to a Related Agreement by the
Company, any other Guarantor or any other Person on account of the Guaranteed
Liabilities or any guaranty thereof, IT BEING EXPRESSLY UNDERSTOOD, ACKNOWLEDGED
AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS GUARANTY AGREEMENT MAY BE
MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS HEREOF ENFORCED BY THE
ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY EVENT OF DEFAULT OCCURS
AND IS CONTINUING UNDER THE REVOLVING CREDIT AGREEMENT.

6



--------------------------------------------------------------------------------



 



     (c) Each Guarantor further agrees with respect to this Guaranty Agreement
that it shall have no right of subrogation, reimbursement, contribution or
indemnity, nor any right of recourse to security for the Guaranteed Liabilities
unless and until 93 days immediately following the Facility Termination Date
shall have elapsed without the filing or commencement, by or against any Loan
Party, of any state or federal action, suit, petition or proceeding seeking any
reorganization, liquidation or other relief or arrangement in respect of
creditors of, or the appointment of a receiver, liquidator, trustee or
conservator in respect to, such Loan Party or its assets. This waiver is
expressly intended to prevent the existence of any claim in respect to such
subrogation, reimbursement, contribution or indemnity by any Guarantor against
the estate of any other Loan Party within the meaning of Section 101 of the
Bankruptcy Code, in the event of a subsequent case involving any other Loan
Party. If an amount shall be paid to any Guarantor on account of such rights at
any time prior to termination of this Guaranty Agreement in accordance with the
provisions of Section 22 hereof, such amount shall be held in trust for the
benefit of the Revolving Secured Parties and shall forthwith be paid to the
Administrative Agent, for the benefit of the Revolving Secured Parties, to be
credited and applied upon the Guarantors’ Obligations, whether matured or
unmatured, in accordance with the terms of the Revolving Credit Agreement or
otherwise as the Revolving Secured Parties may elect. The agreements in this
subsection shall survive repayment of all of the Guarantors’ Obligations, the
termination or expiration of this Guaranty Agreement in any manner, including
but not limited to termination in accordance with Section 22 hereof, and
occurrence of the Facility Termination Date.
     10. Effectiveness; Enforceability. This Guaranty Agreement shall be
effective as of the date first above written and shall continue in full force
and effect until termination in accordance with Section 22 hereof. Any claim or
claims that the Revolving Secured Parties may at any time hereafter have against
a Guarantor under this Guaranty Agreement may be asserted by the Administrative
Agent on behalf of the Revolving Secured Parties by written notice directed to
such Guarantor in accordance with Section 24 hereof.
     11. Representations and Warranties. Each Guarantor warrants and represents
to the Administrative Agent, for the benefit of the Revolving Secured Parties,
that it is duly authorized to execute and deliver this Guaranty Agreement (or
the Joinder Agreement to which it is a party, as applicable), and to perform its
obligations under this Guaranty Agreement, that this Guaranty Agreement (or the
Joinder Agreement to which it is a party, as applicable) has been duly executed
and delivered on behalf of such Guarantor by its duly authorized
representatives; that this Guaranty Agreement (and any Joinder Agreement to
which such Guarantor is a party) is legal, valid, binding and enforceable
against such Guarantor in accordance with its terms except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles; and that such Guarantor’s execution, delivery and
performance of this Guaranty Agreement (and any Joinder Agreement to which such
Guarantor is a party) do not violate or constitute a breach of any of its
Organizational Documents, any agreement or instrument to which such Guarantor is
a party, or any law, order, regulation, decree or award of any governmental
authority or arbitral body to which it or its properties or operations is
subject.

7



--------------------------------------------------------------------------------



 



     12. Expenses. Each Guarantor agrees to be jointly and severally liable for
the payment of all reasonable fees and expenses, including Attorney Costs,
incurred by any Revolving Secured Party in connection with the enforcement of
this Guaranty Agreement, whether or not suit be brought.
     13. Reinstatement. Each Guarantor agrees that this Guaranty Agreement shall
continue to be effective or be reinstated, as the case may be, at any time
payment received by any Revolving Secured Party in respect of any Guaranteed
Liabilities is rescinded or must be restored for any reason, or is repaid by any
Revolving Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.
     14. Attorney-in-Fact. To the extent permitted by law, each Guarantor hereby
appoints the Administrative Agent, for the benefit of the Revolving Secured
Parties, as such Guarantor’s attorney-in-fact for the purposes of carrying out
the provisions of this Guaranty Agreement and taking any action and executing
any instrument which the Administrative Agent may deem necessary or advisable to
accomplish the purposes hereof, which appointment is coupled with an interest
and is irrevocable; provided, that the Administrative Agent shall have and may
exercise rights under this power of attorney only upon the occurrence and during
the continuance of an Event of Default.
     15. Reliance. Each Guarantor represents and warrants to the Administrative
Agent, for the benefit of the Revolving Secured Parties, that: (a) such
Guarantor has adequate means to obtain on a continuing basis (i) from the
Company, information concerning the Loan Parties and the Loan Parties’ financial
condition and affairs and (ii) from other reliable sources, such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Joinder Agreement (“Other Information”), and has full and complete
access to the Loan Parties’ books and records and to such Other Information;
(b) such Guarantor is not relying on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, to provide
any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Revolving Credit Agreement and such
other Loan Documents and Related Agreements as it has requested, is executing
this Guaranty Agreement (or the Joinder Agreement to which it is a party, as
applicable) freely and deliberately, and understands the obligations and
financial risk undertaken by providing this Guaranty Agreement (and any Joinder
Agreement); (d) such Guarantor has relied solely on the Guarantor’s own
independent investigation, appraisal and analysis of each Loan Party, each Loan
Party’s financial condition and affairs, the “Other Information”, and such other
matters as it deems material in deciding to provide this Guaranty Agreement (and
any Joinder Agreement) and is fully aware of the same; and (e) such Guarantor
has not depended or relied on any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, for any
information whatsoever concerning any Loan Party or any Loan Party’s financial
condition and affairs or any other matters material to such Guarantor’s decision
to provide this Guaranty Agreement (and any Joinder Agreement), or for any
counseling, guidance, or special consideration or any promise therefor with
respect to such decision. Each Guarantor agrees that no Revolving Secured Party
has any duty or responsibility whatsoever, now or in the future, to provide to
such Guarantor any information concerning any Loan Party or any Loan Party’s
financial condition and affairs, or any Other Information, other than as
expressly provided herein, and that, if such Guarantor

8



--------------------------------------------------------------------------------



 



receives any such information from any Revolving Secured Party or its or their
employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Revolving Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.
     16. Rules of Interpretation. The rules of interpretation contained in
Sections 1.03 and 1.06 of the Revolving Credit Agreement shall be applicable to
this Guaranty Agreement and each Joinder Agreement and are hereby incorporated
by reference. All representations and warranties contained herein shall survive
the delivery of documents and any extension of credit referred to herein or
guaranteed hereby.
     17. Entire Agreement. This Guaranty Agreement and each Joinder Agreement,
together with the Revolving Credit Agreement and other Loan Documents,
constitutes and expresses the entire understanding between the parties hereto
with respect to the subject matter hereof, and supersedes all prior
negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. The
express terms hereof control and supersede any course of performance or usage of
the trade inconsistent with any of the terms hereof. Except as provided in
Section 22, neither this Guaranty Agreement nor any Joinder Agreement nor any
portion or provision hereof or thereof may be changed, altered, modified,
supplemented, discharged, canceled, terminated, or amended orally or in any
manner other than as provided in the Revolving Credit Agreement.
     18. Binding Agreement; Assignment. This Guaranty Agreement, each Joinder
Agreement and the terms, covenants and conditions hereof and thereof, shall be
binding upon and inure to the benefit of the parties hereto and thereto, and to
their respective heirs, legal representatives, successors and assigns; provided,
however, that no Guarantor shall be permitted to assign any of its rights,
powers, duties or obligations under this Guaranty Agreement, any Joinder
Agreement or any other interest herein or therein without the prior written
consent of the Administrative Agent. Without limiting the generality of the
foregoing sentence of this Section 18, any Lender may assign to one or more
Persons, or grant to one or more Persons participations in or to, all or any
part of its rights and obligations under the Revolving Credit Agreement (to the
extent permitted by the Revolving Credit Agreement); and to the extent of any
such permitted assignment or participation such other Person shall, to the
fullest extent permitted by law, thereupon become vested with all the benefits
in respect thereof granted to such Lender herein or otherwise, subject however,
to the provisions of the Revolving Credit Agreement, including Article IX
thereof (concerning the Administrative Agent) and Section 10.06 thereof
concerning assignments and participations. All references herein to the
Administrative Agent shall include any successor thereof.
     19. Related Swap Contracts and Secured Cash Management Arrangements. All
obligations of any Loan Party under or in respect of Related Swap Contracts and
Secured Cash Management Arrangements (which are not prohibited under the terms
of the Revolving Credit Agreement) to which any Lender or any Affiliate of any
Lender is a party, shall be deemed to be Guaranteed Liabilities, and each Lender
or Affiliate of a Lender party to any such Related Swap Contract or Secured Cash
Management Arrangement shall be deemed to be a Revolving Secured Party hereunder
with respect to such Guaranteed Liabilities; provided,

9



--------------------------------------------------------------------------------



 



however, that such obligations shall cease to be Guaranteed Liabilities at such
time, prior to the Facility Termination Date, as such Person (or Affiliate of
such Person) shall cease to be a “Lender” under the Revolving Credit Agreement.
     No Person who obtains the benefit of this Guaranty Agreement by virtue of
the provisions of this Section shall have, prior to the Facility Termination
Date, any right to notice of any action or to consent to, direct or object to
any action hereunder or under any other Loan Document or otherwise in respect of
the Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provisions of this Guaranty Agreement to the contrary,
the Administrative Agent shall only be required to verify the payment of, or
that other satisfactory arrangements have been made with respect to, the
Guaranteed Liabilities arising under Related Swap Contracts and Secured Cash
Management Arrangements to the extent the Administrative Agent has received
written notice of such Obligations, together with such supportive documentation
as it may request from the applicable Lender or Affiliate of a Lender. Each
Revolving Secured Party not a party to the Revolving Credit Agreement who
obtains the benefit of this Guaranty Agreement by virtue of the provisions of
this Section shall be deemed to have acknowledged and accepted the appointment
of the Administrative Agent pursuant to the terms of the Revolving Credit
Agreement, and that with respect to the actions and omissions of the
Administrative Agent hereunder or otherwise relating hereto that do or may
affect such Revolving Secured Party, the Administrative Agent and each of its
Related Parties shall be entitled to all the rights, benefits and immunities
conferred under Article IX of the Revolving Credit Agreement.
     20. Severability. The provisions of this Guaranty Agreement are independent
of and separable from each other. If any provision hereof shall for any reason
be held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Guaranty Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.
     21. Counterparts. This Guaranty Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Guaranty
Agreement to produce or account for more than one such counterpart executed by
the Guarantors against whom enforcement is sought. Without limiting the
foregoing provisions of this Section 21, the provisions of Section 10.10 of the
Revolving Credit Agreement shall be applicable to this Guaranty Agreement.
     22. Termination. Subject to reinstatement pursuant to Section 13 hereof,
this Guaranty Agreement and each Joinder Agreement, and all of the Guarantors’
Obligations hereunder (excluding those Guarantors’ obligations relating to
Guaranteed Liabilities that expressly survive such termination) shall terminate
on the Facility Termination Date.
     23. Remedies Cumulative; Late Payments. All remedies hereunder are
cumulative and are not exclusive of any other rights and remedies of the
Administrative Agent or any other Secured Party provided by law or under the
Revolving Credit Agreement, the other Loan Documents or other applicable
agreements or instruments. The making of the Loans and other

10



--------------------------------------------------------------------------------



 



credit extensions pursuant to the Revolving Credit Agreement and other Related
Agreements shall be conclusively presumed to have been made or extended,
respectively, in reliance upon each Guarantor’s guaranty of the Guaranteed
Liabilities pursuant to the terms hereof. Any amounts not paid when due under
this Guaranty Agreement shall bear interest at the Default Rate.
     24. Notices. Any notice required or permitted hereunder or under any
Joinder Agreement shall be given, (a) with respect to each Guarantor, at the
address of the Company indicated in Schedule 10.02 of the Revolving Credit
Agreement and (b) with respect to the Administrative Agent or any other
Revolving Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Revolving Credit Agreement. All such addresses may be
modified, and all such notices shall be given and shall be effective, as
provided in Section 10.02 of the Revolving Credit Agreement for the giving and
effectiveness of notices and modifications of addresses thereunder.
     25. Joinder. Each Person who shall at any time execute and deliver to the
Administrative Agent a Joinder Agreement and who is identified therein as a
“Guarantor” shall thereupon irrevocably, absolutely and unconditionally become a
party hereto and obligated hereunder as a Guarantor, and all references herein
and in the other Loan Documents to the Guarantors or to the parties to this
Guaranty Agreement shall be deemed to include such Person as a Guarantor
hereunder.
     26. Governing Law; Venue; Waiver of Jury Trial.
     (a) THIS GUARANTY AGREEMENT AND EACH JOINDER AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA
APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.
     (b) EACH GUARANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS
THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY
AGREEMENT OR ANY JOINDER AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREIN OR
THEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT SITTING MECKLENBURG
COUNTY, STATE OF NORTH CAROLINA, UNITED STATES OF AMERICA AND, BY THE EXECUTION
AND DELIVERY OF THIS GUARANTY AGREEMENT OR A JOINDER AGREEMENT, SUCH GUARANTOR
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING
OF VENUE IN, OR TO THE EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

11



--------------------------------------------------------------------------------



 



     (c) EACH GUARANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL
SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY
SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE
PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR IN EFFECT PURSUANT TO
SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE PROVIDED FOR UNDER THE
APPLICABLE LAWS IN EFFECT IN THE STATE OF NORTH CAROLINA.
     (d) NOTHING CONTAINED IN SUBSECTIONS (b) or (c) HEREOF SHALL PRECLUDE THE
ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR OR ANY OF
SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED. TO THE EXTENT
PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY WAIVES,
IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE EXERCISE OF
JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR COURTS WHICH
NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.
     (e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY JOINDER AGREEMENT OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE
BE DELIVERED IN CONNECTION THEREWITH, EACH GUARANTOR AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE REVOLVING SECURED PARTIES HEREBY AGREE, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY IRREVOCABLY WAIVE, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH PERSON MAY HAVE TO TRIAL
BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.
     (f) EACH GUARANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT
ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS
AN INCONVENIENT FORUM.
     27. Amendment and Restatement. The parties hereto agree that the Existing
Guaranty Agreement is hereby amended and restated in this Guaranty Agreement,
and this Guaranty Agreement shall constitute neither a release nor novation of
any obligation or liability arising under the Existing Guaranty Agreement nor a
refinancing of any indebtedness or obligations arising thereunder or under the
Existing Credit Agreement or related documents, but

12



--------------------------------------------------------------------------------



 



rather the obligations and liabilities in effect under the Existing Guaranty
Agreement shall continue in effect on the terms hereof.
[Signature page follows.]

13



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have duly executed and delivered
this Guaranty Agreement as of the day and year first written above.

            GUARANTORS:

ARNGAR, INC.
AUTOBAHN, INC.
AVALON FORD, INC.
CORNERSTONE ACCEPTANCE CORPORATION
FAA AUTO FACTORY, INC.
FAA BEVERLY HILLS, INC.
FAA CAPITOL N, INC.
FAA CONCORD H, INC.
FAA CONCORD T, INC.
FAA DUBLIN N, INC.
FAA DUBLIN VWD, INC.
FAA HOLDING CORP.
FAA LAS VEGAS H, INC.
FAA POWAY H, INC.
FAA POWAY T, INC.
FAA SAN BRUNO, INC.
FAA SANTA MONICA V, INC.
FAA SERRAMONTE, INC.
FAA SERRAMONTE H, INC.
FAA SERRAMONTE L, INC.
FAA STEVENS CREEK, INC.
FAA TORRANCE CPJ, INC.
FIRSTAMERICA AUTOMOTIVE, INC.
FORT MILL FORD, INC.
FORT MYERS COLLISION CENTER, LLC
FRANCISCAN MOTORS, INC.
FRONTIER OLDSMOBILE-CADILLAC, INC.
KRAMER MOTORS INCORPORATED
L DEALERSHIP GROUP, INC.
MARCUS DAVID CORPORATION
MASSEY CADILLAC, INC.
ONTARIO L, LLC
SAI AL HC1, INC.
SAI AL HC2, INC.
SAI ANN ARBOR IMPORTS, LLC
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            SAI ATLANTA B, LLC
SAI BROKEN ARROW C, LLC
SAI CHARLOTTE M, LLC
SAI COLUMBUS MOTORS, LLC
SAI COLUMBUS VWK, LLC
SAI FL HC2, INC.
SAI FL HC3, INC.
SAI FL HC4, INC.
SAI FL HC6, INC.
SAI FL HC7, INC.
SAI FORT MYERS B, LLC
SAI FORT MYERS H, LLC
SAI FORT MYERS M, LLC
SAI FORT MYERS VW, LLC
SAI IRONDALE IMPORTS, LLC
SAI LONG BEACH B, INC.
SAI MD HC1, INC.
SAI MONROVIA B, INC.
SAI MONTGOMERY B, LLC
SAI MONTGOMERY BCH, LLC
SAI MONTGOMERY CH, LLC
SAI NASHVILLE CSH, LLC
SAI NASHVILLE H, LLC
SAI NASHVILLE M, LLC
SAI NASHVILLE MOTORS, LLC
SAI OK HC1, INC.
SAI OKLAHOMA CITY C, LLC
SAI OKLAHOMA CITY H, LLC
SAI ORLANDO CS, LLC
SAI RIVERSIDE C, LLC
SAI ROCKVILLE IMPORTS, LLC
SAI TN HC1, LLC
SAI TN HC2, LLC
SAI TN HC3, LLC
SAI TULSA N, LLC
SANTA CLARA IMPORTED CARS, INC.
SONIC — 2185 CHAPMAN RD., CHATTANOOGA, LLC
SONIC — CALABASAS V, INC.
SONIC — CARSON F, INC.
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            SONIC — COAST CADILLAC, INC.
SONIC — DENVER T, INC.
SONIC — DOWNEY CADILLAC, INC.
SONIC — HARBOR CITY H, INC.
SONIC — LAS VEGAS C EAST, LLC
SONIC — LAS VEGAS C WEST, LLC
SONIC — LLOYD NISSAN, INC.
SONIC — LLOYD PONTIAC — CADILLAC, INC.
SONIC — LONE TREE CADILLAC, INC.
SONIC — LS, LLC
SONIC — MANHATTAN FAIRFAX, INC.
SONIC — MASSEY CHEVROLET, INC.
SONIC — NEWSOME CHEVROLET WORLD, INC.
SONIC — NEWSOME OF FLORENCE, INC.
SONIC — SANFORD CADILLAC, INC.
SONIC — SHOTTENKIRK, INC.
SONIC — STEVENS CREEK B, INC.
SONIC — WILLIAMS CADILLAC, INC.
SONIC AGENCY, INC.
SONIC AUTOMOTIVE — 1720 MASON AVE., DB, INC.
SONIC AUTOMOTIVE — 1720 MASON AVE., DB, LLC
SONIC AUTOMOTIVE — 6008 N. DALE MABRY, FL, INC.
SONIC AUTOMOTIVE — 9103 E. INDEPENDENCE, NC, LLC
SONIC AUTOMOTIVE 2752 LAURENS RD., GREENVILLE, INC.
SONIC AUTOMOTIVE 5260 PEACHTREE INDUSTRIAL BLVD., LLC
SONIC AUTOMOTIVE F&I, LLC
SONIC AUTOMOTIVE OF CHATTANOOGA, LLC
SONIC AUTOMOTIVE OF NASHVILLE, LLC
SONIC AUTOMOTIVE OF NEVADA, INC.
SONIC AUTOMOTIVE SUPPORT, LLC
SONIC AUTOMOTIVE WEST, LLC
SONIC AUTOMOTIVE-3700 WEST BROAD STREET, COLUMBUS, INC.
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            SONIC AUTOMOTIVE-4000 WEST BROAD   STREET, COLUMBUS, INC.
SONIC CALABASAS M, INC.
SONIC DEVELOPMENT, LLC
SONIC DIVISIONAL OPERATIONS, LLC
SONIC FREMONT, INC.
SONIC OF TEXAS, INC.
SONIC RESOURCES, INC.
SONIC SANTA MONICA M, INC.
SONIC SANTA MONICA S, INC.
SONIC TYSONS CORNER H, INC.
SONIC TYSONS CORNER INFINITI, INC.
SONIC WALNUT CREEK M, INC.
SONIC WILSHIRE CADILLAC, INC.
SONIC-BUENA PARK H, INC.
SONIC-CALABASAS A, INC.
SONIC-CAPITOL CADILLAC, INC.
SONIC-CAPITOL IMPORTS, INC.
SONIC-CARSON LM, INC.
SONIC-PLYMOUTH CADILLAC, INC.
SONIC-SATURN OF SILICON VALLEY, INC.
SONIC-VOLVO LV, LLC
SONIC-WEST COVINA T, INC.
SRE ALABAMA — 2, LLC
SRE ALABAMA-5, LLC
SRE CALIFORNIA — 1, LLC
SRE CALIFORNIA — 2, LLC
SRE CALIFORNIA — 4, LLC
SRE COLORADO — 1, LLC
SRE FLORIDA — 1, LLC
SRE FLORIDA — 2, LLC
SRE HOLDING, LLC
SRE NORTH CAROLINA — 2, LLC
SRE OKLAHOMA-1, LLC
SRE OKLAHOMA-2, LLC
SRE OKLAHOMA-5, LLC
SRE SOUTH CAROLINA — 3, LLC
SRE SOUTH CAROLINA — 4, LLC
SRE TENNESSEE-4, LLC
SRE VIRGINIA — 1, LLC
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            SREALESTATE ARIZONA — 2, LLC
SREALESTATE ARIZONA — 3, LLC
STEVENS CREEK CADILLAC, INC.
TOWN AND COUNTRY FORD, INCORPORATED
VILLAGE IMPORTED CARS, INC.
WINDWARD, INC.
      By:   /s/ DAVID P. COSPER         Name:   David P. Cosper        Title:  
Vice President and Treasurer     

            SAI GA HC1, LP
SONIC PEACHTREE INDUSTRIAL BLVD., L.P.
SONIC — STONE MOUNTAIN T, L.P.
      By:   SAI GEORGIA, LLC, as Sole General Partner                
By: SONIC AUTOMOTIVE OF NEVADA, INC., as Sole Member 
   

            By:   /s/ DAVID P. COSPER         Name:   David P. Cosper       
Title:   Vice President and Treasurer   

           
SONIC — LS CHEVROLET, L.P.
      By:   SONIC — LS, LLC, as Sole General Partner    

                  By:   /s/ DAVID P. COSPER         Name:   David P. Cosper     
  Title:   Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            PHILPOTT MOTORS, LTD.
SONIC — CADILLAC D, L.P.
SONIC — CAMP FORD, L.P.
SONIC — CARROLLTON V, L.P.
SONIC — FORT WORTH T, L.P.
SONIC — FRANK PARRA AUTOPLEX, L.P.
SONIC — HOUSTON V, L.P.
SONIC — LUTE RILEY, L.P.
SONIC — MESQUITE HYUNDAI, L.P.
SONIC — RICHARDSON F, L.P.
SONIC — UNIVERSITY PARK A, L.P.
SONIC ADVANTAGE PA, L.P.
SONIC AUTOMOTIVE — 3401 N. MAIN, TX, L.P.
SONIC AUTOMOTIVE — 4701 I-10 EAST, TX, L.P.
SONIC AUTOMOTIVE OF TEXAS, L.P.
SONIC HOUSTON JLR, LP
SONIC HOUSTON LR, L.P.
SONIC MOMENTUM B, L.P.
SONIC MOMENTUM JVP, L.P.
SONIC MOMENTUM VWA, L.P.
SONIC-CLEAR LAKE VOLKSWAGEN, L.P.
SONIC-JERSEY VILLAGE VOLKSWAGEN, L.P.
SRE TEXAS — 1, L.P.
SRE TEXAS — 2, L.P.
SRE TEXAS — 3, L.P.
SRE TEXAS — 4, L.P.
SRE TEXAS — 5, L.P.
SRE TEXAS — 6, L.P.
SRE TEXAS — 7, L.P.
SRE TEXAS — 8, L.P.           By:   SONIC OF TEXAS, INC., as Sole General
Partner    

                  By:   /s/ DAVID P. COSPER         Name:   David P. Cosper     
  Title:   Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



           



SAI CLEARWATER T, LLC
      By:   SAI FL HC2, INC., as Sole Member    

                  By:   /s/ DAVID P. COSPER         Name:   David P. Cosper     
  Title:   Vice President and Treasurer     

            SAI COLUMBUS T, LLC
      By:   SONIC AUTOMOTIVE, INC., as Sole Member    

                  By:   /s/ DAVID P. COSPER         Name:   David P. Cosper     
  Title:   Vice President and Treasurer     

            SAI GEORGIA LLC
      By:   SONIC AUTOMOTIVE OF NEVADA, INC., as Sole Member      

            By:   /s/ DAVID P. COSPER         Name:   David P. Cosper       
Title:   Vice President and Treasurer     

           
SAI IRONDALE L, LLC
      By:   SAI AL HC2, INC., as Sole Member    

            By:   /s/ DAVID P. COSPER         Name:   David P. Cosper       
Title:   Vice President and Treasurer     

           
SAI OKLAHOMA CITY T, LLC
SAI TULSA T, LLC
      By:   SAI OK HC1, INC., as Sole Member              

            By:   /s/ DAVID P. COSPER         Name:   David P. Cosper       
Title:   Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



           
SAI ROCKVILLE L, LLC
      By:   SAI MD HC1, INC., as Sole Member            

                  By:   /s/ DAVID P. COSPER         Name:   David P. Cosper     
  Title:   Vice President and Treasurer     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 



--------------------------------------------------------------------------------



 



            REVOLVING ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent
      By:   /s/ ANGELO M. MARTORANA         Name:   Angelo M. Martorana       
Title:   Assistant Vice President     

SUBSIDIARY GUARANTY AGREEMENT
Signature Page

 